Case 3:18-mj-01674-SCC Document 9 Filed 10/31/18 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
District of Puerto Rico

United States of Arnerica
v

. Case No. 18-mj-1674
E|vis Davila (‘I)

 

VVVV\.I

Defendant

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

 

 

Place: U.S. District Court Courtroom No.: 3
Federa| Bui|ding, 4th F|oor
150 Chard°" A"e- Dare and Time; 11/5/2018 at 2;00 Prvl
Hato Rey, P.R. 00917

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: 10/3‘|/2018 Sl S|LV|A CARRENO COLL

 

 

Judge 's signature

Si|via Carreno Co||, US Magistrate Juge

 

Prinled mune and title

